DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 15/942,272, now US Patent no. 10,661,088, filed 30 March 2018, which is a continuation of US Application no. 15/478,187, now US Patent no. 9,956,420, filed 3 April 2017, which is a continuation of US Application no. 14/926,890, now US Patent no. 9,610,453, filed 29 October 2015, which claims the benefit of US Provisional Application no. 62/073,648 filed 31 October 2014.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 12 and 20 recite that the shield extender defines a channel without identifying a portion of the shield extender (e.g., sidewall, top surface, etc) which comprises the channel.  It is indefinite which portion defines the channel.  Clarification is respectfully requested.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,661,088. Although the the ‘088 patent recites each and every feature of the claimed invention in a manner that anticipates the invention as claimed.  For instance claim 1 in combination with claim 4 of the ‘088 patent recite each and every feature of the invention in present claims 1, 2, and 5.  Claim 4 of the ‘088 recites the additional limitations of claim 1 pertaining to the shield extender defining a channel, wherein the channel permits to a second portion and provides for coupling member extending interiorly from the sidewall and accessible through the channel. Also it is noted that the aperture location in the present invention being located in the shield extender is presented in broader scope than the ‘088 patent reciting that the aperture is located in the top face.  It is considered that the narrower definition in the ‘088 reads on the present broad invention. 
	Claims 10 and 20 of the ‘088 patent recite each and every feature of the invention in present claims 12 and 20.  Claims 10 and 20 of the ‘088 provides the additional limitation for the shield extender further comprising a coupling member extending interiorly from the sidewall and accessible through the channel.
Additionally, claim 2 of the ‘088 patent has been found to read on present claim 4, claim 3 of the ‘088 patent has been found to read on present claim 6, claim 5 of the ‘088 patent has been found to read on present claim 7, claim 6 of the ‘088 patent has been found to read on present claim 8, claim 7 of the ‘088 patent has been found to read on present claim 9, claim 8 of the ‘088 patent has been found to read on present claim 10, claim 9 of the ‘088 patent has been found to read on present claim 11, claim 9 of the ‘088 patent has been found to read on present claim 9.
.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,956,420. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘420 patent recites each and every feature of the claimed invention in a manner that anticipates the invention as claimed.  For instance claim 1 in combination with claim 5 of the ‘420 patent recite each and every feature of the invention in present claims 1 and 5.  Claim 5 of the ‘420 recites the additional limitations of claim 1 pertaining to the shield extender defining a channel, wherein the channel permits to a second portion and provides for coupling member extending interiorly from the sidewall and accessible through the channel. Also it is noted that the aperture location in the present invention being located in the shield extender is presented in broader scope than the ‘420 patent reciting that the aperture is located in the top face.  It is considered that the narrower definition in the ‘420 reads on the present broad invention.
Claim 10 in combination with claims 12 and 14 of the ‘420 patent recite each and every feature of the invention in present claims 12 and 19.  Claim 12 of the ‘420 provides the additional limitation for the shield extender further comprising a coupling member extending interiorly from the sidewall and accessible through the channel and claim 14 of the ‘420 defines the channel.

The recitation of elements in the ‘420 reference described above is considered to create an overlap of features, such that the inventions are not considered mutually exclusive nor patentably distinct. Such modifications in the present invention are considered to pertain to the rearrangement of elements of previously presented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,610,453. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘453 recites each and every feature of the claimed invention in a manner that anticipates the invention as claimed.  For instance claim 1 in combination with claim 4 of the ‘453 patent recite each and every feature of the invention in present claims 1, 2, and 5.  Claim 4 of the ‘453 recites the additional limitations of claim 1 pertaining to the definition of the channel.
Claim 10 of the ‘453 patent recite each and every feature of the invention in present claims 12 and 19.  Additionally, claim 2 of the ‘453 patent has been found to 
The recitation of elements in the ‘453 reference described above is considered to create an overlap of features, such that the inventions are not considered mutually exclusive nor patentably distinct.  Such modifications in the present invention are considered to pertain to the rearrangement of elements of previously presented claims.

Allowable Subject Matter
Claims 1-20 would be allowable should applicant's reply must either comply with all formal requirements or specifically traverse each requirement of the double patenting rejection set forth above.




Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Biggs (US Publication no. 2009/0192578);
Biggs, Jr. et al. (US Patent no. 7,751,893).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        15 September 2021